DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a current pilot program at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop:
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 

Claim Objections
According to § 608.01(m) of the Manual for Patent Examining Procedure (MPEP), each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). It is suggested that Applicant review the claims of the references cited in this Office action to get a better understanding of how claims should be written.
Claim 1 is objected to because it includes extraneous periods throughout the claim.
Additionally, except for the first word of the claim, claims typically do not include capitalized words at the beginning of lines. 

	
Claim 11 is objected to because of the following informalities:  
In claim 11, line 2, “the same hole” has no antecedent basis in the claims. 
In claim 11, line 2 “the valve stem” has no antecedent basis in the claims. 
The above objections could be overcome by replacing line 2 of claim 1 with the following: 
--passes through a same hole in the wheel as a valve stem used to inflate the tire--. 
In claim 13, line 2, “obtains” should be --obtain-- for proper grammar. 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant is specify a type of “the wireless communication protocol.” However, “the wireless communication protocol” has no antecedent basis in the claims. This rejection could be overcome by reciting claim 5 as follows: 
--5. 	The sensor apparatus described in claim 1, wherein the antenna wirelessly communicates with the reader device using a wireless communication protocol and wherein the wireless communication protocol is near field communication (NFC).--
For purposes of expediting examination, this is how the claim will be interpreted. 

	It is noted that claims 1-13 are directed solely to the sensor apparatus. Thus claims such as claim 7, 9, 10, 11, and 13 are directed to the environment that the sensor apparatus is intended to be used (i.e. in a wheel or tire) in or include limitations of a reader device that the sensor apparatus is intended to be used with. Such claims are considered intended use and do the limitations found in these claims do not actually further limit the sensor apparatus. Regardless, all such limitations have been found in the prior art as outlined below. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-10, 14, 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura (US 2009/0199629).
With respect to claim 1, Matsumura discloses a sensor apparatus, mounted to a wheel 49 that maintains a gas pressure within an inflatable tire 50; the sensor apparatus comprising: 
a sensor transducer 12 residing inside the tire 50, measuring parameters within the tire (Matsumura, paragraphs, [0041] and [0042]);
an antenna 3 that wirelessly communicates to a reader device 6 external to the wheel 49 (Matsumura paragraph [0039]; Figs. 1 and 4); 
a control circuit 18 configured to interpret queries from the reader device 6, communicate with the sensor transducer 12, and respond to the reader device 6 with data from the sensor transducer 12 (Matsumura, paragraphs [0046]-[0047] and [0050]).
With respect to claim 2, Matsumura discloses that a gas pressure is measured by the sensor transducer 12 (Matsumura, paragraph [0044]). 
	With respect to claim 4, Matsumura discloses that the sensor apparatus includes a unique identification code 2 (Matsumura, paragraphs [0038]-[0039]). 
	With respect to claim 6, Matsumura discloses that the wireless communication protocol is Ultra High Frequency Radio Frequency Identification (UHF RFID–Matsumura, paragraph [0050]). 
	With respect to claim 7, Matsumura discloses that the sensor transducer 12 is inside the wheel 49 (Matsumura, paragraph [0041], “the circuit unit 1B has a pressure sensor 12,”–circuit unit 1B is shown inside the wheel  in Fig. 1) and the antenna 3 is outside of the wheel (as shown in Fig. 1 of Matsumura). 
	With respect to claim 8, Matsumura discloses that the antenna 3 is held away from the wheel by a spacer 5 that is nonconductive or RF absorbing (“It is preferable that a material of the bushes 5 be rubber,” Matsumura, paragraph [0037]; Fig. 1). 
	With respect to claim 9, Matsumura discloses a slot or hole 53 in the wheel 49 wherein at least one wire passes through the slot or hole 53 and couples the antenna 3 and the sensor transducer 12 as shown in Fig. 1 of Matsumura and as indicated below in the image taken from Fig. 4 of Matsumura: 
[AltContent: textbox (at least one wire)][AltContent: ]
    PNG
    media_image1.png
    435
    513
    media_image1.png
    Greyscale

	With respect to claim 10, Matsumura discloses that the slot or hole 53 is sealed with a patch or plug 5 (Matsumura, paragraph [0036]; Fig. 1). 
	With respect to claim 14, Matsumura discloses a system for measuring parameters inside a tire, comprising: 
a tire and wheel assembly 49 (49a) that maintains a gas pressure; and 
a sensor apparatus 1(1a) for measuring parameters within the tire and wheel assembly 49 (Matsumura, paragraph [0035]); and 
a reader device 8 external to the wheel and tire assembly that communicates with the sensor apparatus 1(1a–Matsumura,, paragraph [0036]).
With respect to claim 15, Matsumura discloses that the sensor apparatus 1(1a) measures a gas pressure within the tire and wheel assembly 49(49a) (Matsumura, paragraph [0044]). 
With respect to claim 18, Matsumura discloses a method for testing a pressure, comprising: 
a wheel and tire assembly 49(49a); 
a sensor apparatus 1(1a); 
measuring parameters within the gas housing using the sensor apparatus 1(1a–Matsumura, paragraphs [0034]-[0036]) ; and 
wirelessly communicating these measured parameters to an external reader device 8 to notify the user of pressure conditions inside the wheel and tire assembly (Matsumura, paragraph [0036]-[0037]).
	With respect to claim 19, Matsumura discloses identifying a particular tire and wheel assembly 49 using a unique identifier within the sensor apparatus (Matsumura, paragraphs [0038]-[0039]). 
	 

Claims 1, 3, 14, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2019/0241029).
With respect to claim 1, Li discloses a sensor apparatus 2, mounted to a wheel that maintains a gas pressure within an inflatable tire T; the sensor apparatus comprising: 
a sensor transducer 21 residing inside the tire T, measuring parameters within the tire (Li, paragraph [0047]);
an antenna 23a that wirelessly communicates to a reader device 1 external to the wheel (Li, paragraphs [0034] and [0051]; Fig. 2); 
a control circuit 20 configured to interpret queries from the reader device 1, communicate with the sensor transducer 21, and respond to the reader device 1 with data from the sensor transducer 21 (Li, paragraphs  [0050]-[0051]; Fig. 2).
With respect to claim 3, Li discloses that the sensor apparatus obtains all necessary power from the reader device 1 (the end of paragraph [0034] of Li discloses that the reader device 1 includes a battery and paragraph [0045] of Li discloses an embodiment in which the sensor apparatus 2 operates under power from this battery).  
	With respect to claim 14, Li discloses a system for measuring parameters inside a tire, comprising: 
a tire and wheel assembly T that maintains a gas pressure; and 
a sensor apparatus 21 for measuring parameters within the tire and wheel assembly 49 (Li, paragraph [0047]); and 
a reader device 1external to the wheel and tire assembly that communicates with the sensor apparatus 21 (Li, paragraphs  [0050]-[0051]; Fig. 2).
	With respect to claim 14, Li discloses a system for measuring parameters inside a tire, comprising: 
a tire and wheel assembly T that maintains a gas pressure; and 
a sensor apparatus 21 for measuring parameters within the tire and wheel assembly 49 (Li, paragraph [0047]); and 
a reader device 1external to the wheel and tire assembly that communicates with the sensor apparatus 21 (Li, paragraphs  [0050]-[0051]; Fig. 2).
With respect to claim 17, Li discloses that the sensor apparatus 21 obtains all required power for measurement and communication from the reader device 1 (the end of paragraph [0034] of Li discloses that the reader device 1 includes a battery and paragraph [0045] of Li discloses an embodiment in which the sensor apparatus 2 operates under power from this battery).  
	With respect to claim 18, Li discloses a method for resting a pressure, comprising: 
a wheel and tire assembly T; 
a sensor apparatus 21 (Li, paragraph [0047]); 
measuring parameters within the gas housing using the sensor apparatus 2; and
wirelessly communicating these measured parameter to an external reader device 1 to notify the user of pressure conditions inside the wheel and tire assembly (Li, paragraph [0051]; Fig. 2).
With respect to claim 20, Li discloses that the reader device 1 provides power for the sensor apparatus 21 to measure parameters and communicate results (the end of paragraph [0034] of Li discloses that the reader device 1 includes a battery and paragraph [0045] of Li discloses an embodiment in which the sensor apparatus 2 operates under power from this battery).  


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomakidi  (US 2017/0225526).
With respect to claim 1, Tomakidi discloses a sensor apparatus 10, mounted to a wheel 120 that maintains a gas pressure within an inflatable tire; the sensor apparatus comprising: 
a sensor transducer 18 residing inside the tire, measuring parameters within the tire (Tomakidi, paragraph [0041]; Figs. 1 and 6);
an antenna 16 that wirelessly communicates to a reader device 30 external to the wheel 120 (Tomakidi, paragraphs [0124] and [0128]; Fig. 2); 
a control circuit 14 configured to interpret queries from the reader device 30, communicate with the sensor transducer 18, and respond to the reader device 30 with data from the sensor transducer 18 (Tomakidi, paragraphs  [0123] and [0128]; Figs. 2 and 6).
With respect to claim 5, Tomakidi discloses that the wireless communication protocol is near-field communication (NFC–Tomakidi, paragraphs [0022]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 2009/0199629), as applied to claim 7 above, and further in view of Toyofuku (US 2009/0009312).
With respect to claim 11, Matsumura discloses the claimed sensor apparatus except for the antenna passing through the same hole in the wheel as the valve stem used to inflate the tire. However, Toyofuku teaches a sensor apparatus including a pressure transducer located inside a tire (Toyofuku, paragraph [0025]) and an antenna 47,45 that passes through the same hole in the wheel 2 as the valve stem 30 used to inflate the tire 1 (Toyofuku, paragraph [0026]; Fig. 2). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Toyofuku with the sensor apparatus disclosed by Matsumura for the advantage of minimizing the amount of holes to be made in the wheel during manufacture. 

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 2009/0199629), as applied to claim 1 or 14 above, and further in view of Ghabra et al. (US 2008/0018448).
With respect to claim 12, Matsumura disclose the claimed sensor apparatus except that he is silent on whether the wireless communications are encrypted. However, Ghabra et al. teaches a sensor apparatus 240b for sensing and wirelessly transmitting tire pressure data (via antenna 214b) in which the wireless communications are encrypted (Ghabra et al., abstract and paragraphs [0024]-[0026]). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Ghabra et al. with the sensor apparatus disclosed by Matsumura for the advantage of ensuring the security of the vehicle data and communications. 
With respect to claim 16, Matsumura disclose the claimed system except that he is silent on whether the communications between the sensor apparatus and reader device are encrypted. However, Ghabra et al. teaches a sensor apparatus 240b,104b,214b for sensing and wirelessly transmitting tire pressure data in which the wireless communications are encrypted between the sensor apparatus 240b,104b,214b and a reader device 102 (Ghabra et al., abstract and paragraphs [0024]-[0026] and [0035]). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Ghabra et al. with the system disclosed by Matsumura for the advantage of ensuring the security of the vehicle data and communications. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 2009/0199629), as applied to claim 1 above, and further in view of Cheung et al. (US 2005/0151375).
With respect to claim 13, Matsumura discloses the claimed sensor apparatus except that he is silent on whether the external ambient pressure outside of the tire is obtained to provide a gauge pressure reading. However, Cheung et al. teaches a similar sensor apparatus 110 in a tire 116 including a pressure transducer 120 and an antenna 118. The tire pressure is read by a reader 121,122,123,124 (as shown in Fig. 10 of Cheung et al.). Cheung et al. further discloses that an external ambient pressure outside of the tire is obtained by reader 121,122,123,124 via pressure sensor 123 (Cheung et al., paragraph [0061]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Cheung et al. with the sensor apparatus disclosed by Matsumura for the advantage of compensating for changes in altitude and atmospheric pressure (Cheung et al., paragraph [0061]). 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf


	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 16, 2021